Per Curiam,
It is impossible to read the testimony in this case without *225attaining the conviction that the several deeds and conveyances made by John Hummel to his children, including Mrs. Kistner, were made and intended by him as a distribution of his estate in his lifetime. The values of the several properties conveyed were nearly equal, and the facts and circumstances attending the preparation and execution of the several deeds are absolutely convincing that such was his purpose. The learned court below has so found as a fact, and we entirely approve of the finding. The declarations of the deceased to the scrivener who wrote the deed for one of the properties to Mrs. Kistner were not privileged, being made in the presence of both parties to the transaction. As a matter of course there was nothing in the testimony to justify a finding of fraud in the execution of the deeds, and the court has so found. Neither is there anything sufficing to bring the conveyances to Mrs. Kistner within the rule which prohibits large gifts to persons occupying confidential relations with the donors without explanatory evidence. As a daughter of the donor, Mrs. Kistner might mate personal solicitations for conveyances to her, especially as her brothers and sisters had already received similar deeds, without being required to furnish explanatory testimony. We are entirely satisfied with the disposition of the case made by the learned court below.
Decree affirmed and appeal dismissed at the cost of the appellants.